EXHIBIT 10.2




EL PASO ELECTRIC COMPANY
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT
FOR OUTSTANDING AWARDS
INCLUDING NON-COMPETITION AND NON-SOLICITATION PROVISIONS
WHEREAS, EL PASO ELECTRIC COMPANY (the “Company”) previously granted the
Participant a Performance Share Award (the “Award”) covering the target number
of Shares (the “Target Shares”) as specified in the award notice attached hereto
(the “Award Notice”), pursuant to the EL PASO ELECTRIC COMPANY AMENDED AND
RESTATED 2007 LONG TERM INCENTIVE PLAN (the “Plan”); and
WHEREAS, the Participant and the Company desire to execute this Performance
Share Award Agreement (this “Award Agreement”) to specify and modify the terms
and conditions of the Award.
The number of Target Shares shall be subject to adjustment as provided in
Section 4.4 of the Plan, conditioned upon the Company’s achievement of the
Performance Goals over the course of the performance period beginning on
[January 1, 2017 and ending on December 31, 2019] (the “Performance Period”) and
subject to the following terms and conditions:
1.Acceptance of Award Agreement; Relationship to the Plan. The terms of this
Award Agreement shall be null and void unless the Participant shall accept this
Award Agreement by executing it in the space provided below and returning it to
the Company no later than [date]. In the event this Award Agreement is not
accepted by [date], the original terms of the Award remain in effect in
accordance with the Award Notice and the Plan, and the Award will be forfeited
if the Participant’s employment terminates for any reason prior to the end of
the Performance Period. The Award is subject to all of the terms, conditions and
provisions of the Plan in effect on the date hereof and administrative
interpretations thereunder, if any, adopted by the Committee. The Participant
hereby acknowledges receipt of a copy of the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
it is hereby acknowledged and agreed that the terms of the Plan shall control
and, if necessary, the applicable provisions of this Award Agreement shall be
hereby deemed amended so as to carry out the purpose and intent of the Plan.
2.    Definitions. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For purposes of this Award
Agreement:
“Achievement Percentage” means the percentage of achievement determined by the
Committee after the end of the Performance Period in accordance with Section 3
of this Award Agreement that reflects the extent to which the Company achieved
the Performance Goals.


Active 36847686.4

--------------------------------------------------------------------------------





“Performance Goal” means the standards established by the Committee for the
Performance Period to determine in whole or in part the number of Vested Shares
pursuant to Section 4 of this Award Agreement.
“Retirement” means termination of employment with the Company on or after the
attainment of age 55 with at least five years of service as an Employee;
provided, however, that the Participant provided the Company with at least six
months of notice of the Participant’s intention to retire to the Chief Human
Resources Officer.
“Vested Shares” means the Shares actually distributable to the Participant
following the Participant’s satisfaction of the vesting provisions of Section 5
or Section 6 of this Award Agreement and, if applicable, the determination by
the Committee of the extent to which the Company has achieved the Performance
Goals pursuant to Section 4 of this Award Agreement.
3.    Establishment of Award Account. The grant of Target Shares pursuant to
this Award Agreement shall be implemented by a credit to a bookkeeping account
maintained by the Company evidencing the Participant’s unfunded and unsecured
right to receive Shares, which right shall be subject to the terms, conditions
and restrictions set forth in the Plan and to the further terms, conditions and
restrictions set forth in this Award Agreement. Except as otherwise provided in
this Award Agreement, the Target Shares credited to the Participant’s
bookkeeping account may not be sold, assigned, transferred, pledged or otherwise
encumbered until the Participant has been registered as a holder of Shares on
the records of the Company as provided in Section 6 or 7 of this Award
Agreement.
4.    Award Opportunity. Except as otherwise provided herein, the Participant’s
Vested Shares shall be the product of (1) the number of Target Shares and (2)
the Achievement Percentage determined by the Committee and based on whether and
to what extent the Performance Goals have been achieved. The Achievement
Percentage shall be between 0% and 200%, and in no event shall the Achievement
Percentage exceed 200%.
5.    Vesting of Shares.
(a)    Except as otherwise provided herein, the Participant’s right to receive
Shares pursuant to this Award Agreement, if any, shall vest on the last day of
the Performance Period (with the number of Vested Shares, if any, based on the
Committee’s determination of whether and to what extent the Performance Goals
have been achieved (as provided in Section 4 of this Award Agreement)).
(b)    If the Participant’s employment is terminated prior to the close of the
Performance Period or the occurrence of a Change in Control, then the applicable
of the following clauses shall apply:
(i)    Forfeiture of Entire Award. If the Participant’s employment is terminated
by the Company or by the Participant for any reason other than due to
Retirement, then the Participant’s right to receive any Shares


-2-
Active 36847686.4     

--------------------------------------------------------------------------------





pursuant to this Award Agreement shall be forfeited in its entirety as of the
date of such termination.
(ii)    Retirement. If the Participant’s employment is terminated due to
Retirement, the Participant’s right to receive shares pursuant to this Award
Agreement, if any, shall vest on the last day of the Performance Period, subject
to the Committee’s determination of whether and to what extent the Performance
Goals have been achieved (as provided in Section 4 of this Award Agreement) in a
pro-rata amount determined by multiplying (1) the number of Vested Shares
awarded to the Participant based upon the Committee’s determination of the
Achievement Percentage as provided in Section 4 of this Award Agreement, by (2)
a fraction, the numerator of which is the number of days elapsed in the
Performance Period as of the date of the Participant’s Retirement, and the
denominator of which is the total number of days in the Performance Period.
(c)    In accordance with the provisions of this Section 5, the Vested Shares
shall be distributed as provided in Section 7 hereof.
6.    Change in Control. Notwithstanding anything herein to the contrary, if a
Change in Control occurs during the Performance Period, then upon such Change in
Control, the Performance Period shall end in the manner and on the date
determined by the Committee in its sole discretion. The Achievement Percentage
shall be determined based on Performance Goals achieved through the end of such
shortened Performance Period and the Target Shares shall become vested and
payable in a pro-rata amount determined by multiplying (1) the number of Vested
Shares awarded to the Participant based upon the Committee’s determination of
achievement of Performance Goals as provided in Section 4 of this Award
Agreement, by (2) a fraction, the numerator of which is the number of days
elapsed in the Performance Period as of the Change in Control, and the
denominator of which is the total number of days in the Performance Period. Such
distribution, whether in the form of Shares or, if directed by the Committee, in
cash, shall be made to the Participant no later than the 70th day after the
Change in Control, and shall satisfy the rights of the Participant and the
obligations of the Company under this Award Agreement in full. In the event a
Change in Control occurs after the Participant has terminated employment due to
Retirement, the Vested Shares such Participant shall receive under this Section
6 shall instead be prorated based on the number of days that elapsed in the
Performance Period as of the date of the Participant’s Retirement over the total
number of days in the Performance Period.
7.    Distribution of Vested Shares.
(a)    If the Participant’s right to receive Shares pursuant to this Award
Agreement has vested pursuant to Section 5(a) or Section 5(b)(ii) of this Award
Agreement, the Vested Shares shall be registered in book-entry form with the
Company’s transfer agent in the name of the Participant no later than March 15th
of the calendar year following the calendar year in which occurs the last day of
the Performance Period.


-3-
Active 36847686.4     

--------------------------------------------------------------------------------





(b)    Unless the Participant makes arrangements satisfactory to the Company to
pay to the Company the required statutory tax under all applicable federal,
state, local or other laws or regulations (the "Required Tax Payments") in cash,
the Participant acknowledges that the Company will withhold applicable taxes at
the minimum statutory rate from any such distribution of Vested Shares at the
time of such distribution by having the Company withhold Shares having a Fair
Market Value on the date the tax is to be determined equal to the Required Tax
Payments due to such distribution (with any fractional Share rounded up to the
nearest whole Share). To the extent allowed under the Plan and with the consent
of the Committee, the Participant may elect to have the Company withhold from
Shares otherwise to be delivered to the Participant pursuant to the Award a
number of whole Shares having a Fair Market Value equal to the product of up to
the maximum statutory marginal rate that could be applicable to the Participant
and the Fair Market Value of the Shares otherwise to be delivered to the
Participant.
(c)    No dividend equivalents shall be paid with respect to any Target Shares
or Vested Shares.
8.    Restrictive Covenants.
(a)    Non-compete. For consideration provided pursuant to Section 5(b)(ii) of
this Award Agreement, the Participant agrees that while an Employee and
following Retirement until the date (i) the Vested Shares are distributed
pursuant to Section 6 or Section 7 or (ii) the Committee determines the
Achievement Percentage is 0%, as applicable (the “Restriction Period”), the
Participant will not, without the prior written consent of the Company, acting
alone or in conjunction with others, either directly or indirectly, engage in
any business that competes with the business of the Company or its Affiliates
(including, without limitation, the use of solar energy generation or other
types of non-traditional generation for the broad-based distribution of electric
power and businesses which the Company or its Affiliates have specific plans to
conduct in the future and as to which the Participant is aware of such planning)
(a “Competitive Business”) or accept employment with or render services to a
Competitive Business as an officer, agent, employee, independent contractor or
consultant, or otherwise engage in activities with a Competitive Business.
Participant acknowledges and agrees that the Company’s business faces potential
competition nationwide, and a Competitive Business may include any business
meeting such definition within the United States.
(b)    Non-solicit. For consideration provided pursuant to Section 5(b)(ii) of
this Award Agreement, the Participant agrees that during the Restriction Period
the Participant shall not, without the prior written consent of the Company,
directly or indirectly, (i) hire or induce, entice or solicit (or attempt to
induce, entice or solicit) any employee of the Company or any of its Affiliates
to leave the employment of the Company or any of its Affiliates or (ii) solicit
or attempt to solicit the business of any customer or acquisition prospect of
the Company or any of its Affiliates with whom the Participant had any actual
contact while employed at the Company.


-4-
Active 36847686.4     

--------------------------------------------------------------------------------





(c)    Relief. The Participant and the Company also acknowledge that money
damages would not be sufficient remedy for any breach of this Section 8 by the
Participant, and the Company or its Affiliates shall be entitled to enforce the
provisions of this Section 8 by forfeiting the Vested Shares otherwise owed to
the Participant under this Award Agreement or otherwise and to specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Section 8 but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from the Participant and the
Participant’s agents. However, if it is determined that the Participant has not
committed a breach of this Section 8, then the Company shall then deliver the
Vested Shares due under this Award Agreement.
(d)    Reasonableness; Enforcement. The Participant acknowledges that for the
restrictive covenants under this Section 8, for which the Participant received
valuable consideration from the Company as provided in this Award Agreement.
Additionally, the Participant acknowledges that these restrictive covenants
contain limitations as to time, geographic area and scope of activity to be
restrained that are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill or other legitimate business interests of the
Company, including, but not limited to, the Company’s need to protect its
confidential information. The Participant expressly represents that enforcement
of the restrictive covenants set forth in this Section 8 will not impose an
undue hardship upon the Participant or any person or entity affiliated with the
Participant. The Participant understands that the foregoing restrictions may
limit the Participant’s ability to engage in certain businesses as described in
Section 8(a) hereof, but acknowledges that the Participant will receive
sufficiently high remuneration and other benefits from the Company upon
Retirement to justify such restriction. Further, the Participant acknowledges
that the Participant’s skills are such that the Participant can be gainfully
employed in non-competitive employment, and that the restrictive covenants will
not prevent the Participant from earning a living. It is the desire and intent
of the parties that the provisions of this Section 8 be enforced to the fullest
extent permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law. Nevertheless, if any of
the aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced.
9.    Confidentiality of this Award Agreement. The Participant agrees that the
terms of this Award Agreement are confidential and that any disclosure to anyone
for any purpose whatsoever (save and except disclosure to financial institutions
as part of a financial statement, financial, tax and legal advisors, or as
required by law) by the Participant or his or her agents, representatives,
heirs, children, spouse, employees or spokespersons shall be a breach of this
Award Agreement and the Company may elect to revoke the grant made hereunder,
seek damages, plus interest


-5-
Active 36847686.4     

--------------------------------------------------------------------------------





and reasonable attorneys’ fees, and take any other lawful actions to enforce
this Award Agreement.
10.    Notices. All notices, requests or other communications provided for in
this Award Agreement shall be made, if to the Company, to El Paso Electric
Company, Stanton Tower, 100 N. Stanton, El Paso, Texas 79901, Attention:
Corporate Secretary, and if to the Participant, to Participant’s name at the
last address provided to the Company. All notices, requests or other
communications provided for in this Award Agreement shall be made in writing
either (a) by personal delivery to the party entitled thereto, (b) by facsimile
with confirmation of receipt, (c) by mailing in the United States mails to the
last known address of the party entitled thereto or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile
transmission, or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication is not received during regular business hours, it shall be
deemed to be received on the next succeeding business day of the Company.
11.    Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the Target Shares, including the right to vote the Target Shares
or the right to receive dividends or other distributions, unless and until the
Participant is registered as the holder of such Shares.
12.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any Subsidiary or any successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.
13.    Severability. In the event any provision of this Award Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Award Agreement, and this Award Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.
14.    Waiver. Failure of either party to demand strict compliance with any of
the terms or conditions hereof shall not be deemed a waiver of such term or
condition, nor shall any waiver by either party of any right hereunder at any
one time or more times be deemed a waiver of such right at any other time or
times. No term or condition hereof shall be deemed to have been waived except by
written instrument.
15.    Exclusion from Section 409A. At all times prior to the date that the
Committee determines whether and to what extent the Performance Goals have been
achieved (following the last date of the Performance Period), the benefit
payable under this Award Agreement is subject to a substantial risk of
forfeiture within the meaning of Treasury Regulation § 1.409A-1(d) (or any
successor regulation). Accordingly, this Award is not subject to Section 409A
under the short term deferral exclusion, and this Award Agreement shall be
interpreted and administered consistent therewith.


-6-
Active 36847686.4     

--------------------------------------------------------------------------------









16.    Compliance with Recoupment Policy. Any amounts payable, paid, or
distributed under this Award Agreement are subject to the recoupment policy of
the Company as in effect from time to time.




EL PASO ELECTRIC COMPANY
 
 
 
 
By:
 









Accepted this ____ day of ______________, 20__.








 







-7-
Active 36847686.4     